Citation Nr: 0946833	
Decision Date: 12/10/09    Archive Date: 12/18/09

DOCKET NO.  06-11 060	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
for tinea pedis and tinea cruris.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Services


ATTORNEY FOR THE BOARD

Bridgid D. Cleary, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1978 to 
November 1981.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a July 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia, which granted service connection for tinea 
pedis and tinea cruris, and assigned an initial disability 
rating of 10 percent, effective from September 11, 2003 (date 
of receipt of claim for service connection).


FINDINGS OF FACT

1.  For the entire initial rating period, the Veteran's tinea 
pedis and tinea cruris have been characterized by recurrent 
outbreaks on his groin and feet necessitating antifungal 
treatment and occasional use of corticosteroid cream that 
more nearly approximates 20 percent of the entire body.  

2.  For the entire initial rating period, the Veteran's tinea 
pedis and tinea cruris have not involved more than 40 percent 
of the entire body, and have not manifested constant or near-
constant systemic therapy such as cortisteroids or other 
immunosuppressive drugs required during any 12-month period.


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the 
schedular criteria for a disability rating of 30 percent for 
tinea pedis and tinea cruris have been met for the entire 
initial rating period.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.3, 4.7, 4.20, 4.118, Diagnostic Codes 
7899-7806 (2009). 




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 
38 U.S.C.A. §§ 5103, 5103A (West 2002), and implemented at 38 
C.F.R. § 3.159 (2009), amended VA's duties to notify and 
assist a claimant in developing the information and evidence 
necessary to substantiate a claim.

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A.     § 5103(a); 38 C.F.R. § 3.159(b).  
Proper notice from VA must inform the claimant about the 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  38 C.F.R. 
§ 3.159(b)(1) (2009).  

Concerning the disability rating element, service connection 
for tinea pedis and tinea cruris has been established and an 
initial rating has been assigned for this disability.  
Because the Veteran has been awarded the benefit sought 
(service connection), his claim has been substantiated, and 
VCAA notice is no longer required as to this matter.  See 
Dingess v. Nicholson, 19 Vet. App. 473, 490- 491 (2006).  
Also, after awarding the Veteran service connection for tinea 
pedis and tinea cruris, he filed a Notice of Disagreement 
(NOD) contesting the (downstream) initial rating 
determination.  38 C.F.R. § 3.159(b)(3)(i) (prescribing that 
VA has no duty to provide section 5103 notice upon receipt of 
a notice of disagreement).  Additionally, the Veteran 
received notice regarding the assignment of disability 
ratings consistent with Dingess in a letter dated March 2006.  
Under these circumstances, VA fulfilled its obligations to 
notify and assist the Veteran throughout the remainder of the 
administrative appeals process, and similarly accorded the 
Veteran a fair opportunity to prosecute the appeal.  See 
Dunlap v. Nicholson, 21 Vet. App. (2007).

The Board is not aware of the existence of additional 
relevant evidence in connection with the Veteran's claims 
that VA has not sought.  Service treatment records, private 
treatment records, VA medical examination results, and 
statements of the Veteran and his representatives have been 
associated with the record.  The Veteran has been accorded 
ample opportunity to present evidence and argument in support 
of his appeal.  The Board finds that VA has obtained, or made 
reasonable efforts to obtain, all evidence that might be 
relevant to the issues on appeal, and that VA has satisfied 
the duty to assist.

Disability Rating Laws and Regulations

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  Ratings 
are based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

The Court has held that an appeal from an initial rating is a 
separate and distinct claim from a claim for an increased 
rating.    At the time of an initial rating, separate ratings 
can be assigned for separate periods of time based on facts 
found, a practice known as staged ratings.  Fenderson v. 
West, 12 Vet App 119 (1999).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7.

The Veteran was initially rated under hyphenated Diagnostic 
Codes (DC) 7899-7806, and is thus rated by analogy under the 
criteria for dermatitis.  See 38 C.F.R. §§ 4.20, 4.27 (2009).  

Diagnostic Code 7806 provides ratings for dermatitis or 
eczema.  Dermatitis or eczema is to be rated under either the 
criteria under Diagnostic Code 7806 or to be rated as 
disfigurement of the head, face, or neck (Diagnostic Code 
7800) or scars (Diagnostic Codes 7801, 7802, 7803, 7804, or 
7805), depending upon the predominant disability.  In this 
case, the Board finds that the most appropriate criteria for 
rating the Veteran's service-connected tinea cruris and tinea 
pedis is Diagnostic Code 7806.  The Veteran's service-
connected disability does not involve the head, face, or 
neck, and ratings as scarring by analogy under most criteria 
would be less favorable to the Veteran because only a 10 
percent rating is provided under scar rating criteria that 
are potentially applicable to this Veteran's case.  

Diagnostic Code 7806 provides that dermatitis or eczema that 
involves at least 5 percent, but less than 20 percent, of the 
entire body, or at least 5 percent, but less than 20 percent, 
of exposed areas affected, or; intermittent systemic therapy 
such as corticosteroids or other immunosuppressive drugs 
required for a total duration of less than six weeks during 
the past 12-month period, is rated 10 percent disabling.  

Dermatitis or eczema that involves 20 to 40 percent of the 
entire body or 20 to 40 percent of exposed areas affected, 
or; systemic therapy such as corticosteroids or other 
immunosuppressive drugs required for a total duration of six 
weeks or more, but not constantly, during the past 12-month 
period, is rated 30 percent disabling.  

Dermatitis or eczema that involves more than 40 percent of 
the entire body or more than 40 percent of exposed areas 
affected, or; constant or near-constant systemic therapy such 
as corticosteroids or other immunosuppressive drugs required 
during the past 12-month period, is rated 60 percent 
disabling.  38 C.F.R. § 4.118. 

Initial Rating Analysis

In a July 2005 rating decision the Veteran was granted 
service connection for tinea pedis and tinea cruris, which 
was initially evaluated as 10 percent disabling, effective 
September 11, 2003, under 38 C.F.R. § 4.118, DC 7899-7806.  
The Veteran appealed for a higher initial rating.  See 
Fenderson, supra. 

In order to warrant the next higher evaluation of 30 percent 
under Diagnostic Code 7806, the Veteran's tinea pedis and 
tinea cruris must involve 20 to 40 percent of the entire body 
or 20 to 40 percent of exposed areas affected, or must 
necessitate systemic therapy such as corticosteroids or other 
immunosuppressive drugs required for a total duration of six 
weeks or more, during the past 12-month period.  38 C.F.R. 
§ 4.118.

After a review of the evidence, the Board finds that the 
evidence for and against the initial rating claim is at least 
in relative equipoise on the question of whether the 
Veteran's tinea pedis and tinea cruris involves at least 20 
percent of the entire body.  The Board finds that, for the 
entire initial rating period, the Veteran's tinea pedis and 
tinea cruris have been characterized by recurrent outbreaks 
on his groin and feet necessitating antifungal treatment and 
occasional use of corticosteroid cream that more nearly 
approximates 20 percent of the entire body, as required for a 
higher initial disability rating of 30 percent under 
Diagnostic Code 7806.   

The evidence includes private treatment records from August 
1998 that show treatment with a topical corticosteroid cream.  
Likewise, records from August 2000 show treatment of tinea 
pedis with topical corticosteroid cream.  Private treatment 
records from Dr. R.D. from March 2002 to October 2003 show 
multiple rashes over the inguinal area and feet, which were 
treated with predominantly with topical antifungal creams and 
antifungal medication, with the exception of a prescription 
for a corticosteroid cream in September 2003.  Records from 
October 2003 show treatment for tinea pedis and inguinalis, 
which was treated with a topical antifungal cream.  Records 
from September 2004 show atopic dermatitis of the plantar 
area, which was also treated with a topical corticosteroid 
cream.  Records from October 2004 note that he no longer had 
rashes on his feet.

Private treatment records from Dr. R.P. from November 2004 
show treatment of a skin condition in the groin and feet, 
which was treated with topical antifungal cream.  Records 
from February 2005 show that this treatment relieved most of 
his symptoms and continued to prescribe antifungal cream to 
combat the remaining symptoms.  

The Veteran underwent a VA fee basis compensation examination 
in June 2005.  Upon examination in June 2005, the Veteran's 
skin was found to be without exfoliations or ulcerative 
changes, but with appreciable crusting changes of the 
bilateral feet and macular rash formation of the bilateral 
groin with associative hypopigmentation in both areas.  The 
examiner found no limitation of function, inflexibility, 
induration, or tissue loss.  The Veteran noted no functional 
impairment and denied any recent time lost from work.  The 
June 2005 VA fee basis examiner found the Veteran's skin 
disorders to represent 20 percent of the Veteran's full body 
surface area.  

Records from Dr. R.P from August 2005 note the Veteran's 
continued use of antifungal cream, but prescribed antifungal 
powder and oral antifungal medication for continued treatment 
due to the Veteran's complaints of side effects.  

In his March 2006 VA Form 9, the Veteran indicated that he 
stayed home from work during is most recent flare-up of tinea 
pedis and stated that his condition had led to scarring.

Records from Dr. R.D. from May 2007 show tinea pedis, which 
was treated with an antifungal cream.  Records from June 2007 
note rashes over the lower right side of the Veteran's neck, 
diagnosed as contact dermatitis and treated with a topical 
corticosteroid cream.

The Veteran underwent a VA medical examination in conjunction 
with this claim in July 2007.  At that time the Veteran did 
not have a current rash.  According to the subjective history 
provided by the Veteran, his last outbreak of tinea pedis had 
been three weeks prior and cleared with topical treatment.  
He also stated that his last tinea cruris outbreak was more 
than a year prior and had been treated with an oral 
antifungal medication.  The examiner found that neither 
condition involved areas exposed to the sun, affected his 
ability to perform daily activities (with the exception of 
necessity to scratch), or resulted in functional impairment.  
The Veteran reported symptoms of tinea pedis occurring as 
often as four times a year and lasted for one month, while 
symptoms of tinea cruris occurred once a year and lasted for 
two months.  This examination report did not include an 
opinion or findings as to percentage of full body exposure. 

Records from Dr. R.P. from September 2007 show treatment for 
tinea pedis, which was treated with an antifungal topical 
cream.  Records from October 2007 show a "reaction" to this 
cream when used on his face.  The doctor noted that this 
looked like contact dermatitis and prescribed a 
corticosteroid cream for the face.

Based on the above, the Veteran's tinea pedis and tinea 
cruris most nearly approximate the criteria for a 30 percent 
evaluation for the entire initial rating period.  The 
Veteran's tinea pedis and tinea cruris involves the skin of 
his feet and groin, which the June 2005 VA fee basis examiner 
indicated represented 20 percent of the Veteran's full body 
surface area.  While the Board has some question as to the 
method the VA examiner used to assess such a high percentage 
of the full body surface of 20 percent that is attributable 
to service-connected tinea pedis and tinea cruris, especially 
in light of the questionable specific clinical measures of 
square inches affected by tinea pedis, and the absence of 
significant clinical findings, the fee basis examiner is 
presumed competent absent a showing of some evidence to the 
contrary.  Hilkert v. West, 12 Vet. App. 145 (1999).  While 
private treatment records and other evidence shows the 
recurrent nature of the Veteran's disability, such evidence 
does not include specific clinical measures or estimates 
regarding total body exposure sufficient to outweigh the June 
2005 VA examiner's findings.  For these reasons, and 
resolving reasonable doubt in the Veteran's favor, the Board 
finds that the schedular criteria for a disability rating of 
30 percent for tinea pedis and tinea cruris have been met for 
the entire initial rating period.  38 U.S.C.A. § 5107; 38 
C.F.R. §§ 4.3, 4.7.

Based on the same evidence, the Board also finds that, for 
the entire initial rating period, the Veteran's tinea pedis 
and tinea cruris have not involved more than 40 percent of 
the entire body, and have not manifested constant or near-
constant systemic therapy such as corticosteroids or other 
immunosuppressive drugs required during any 12-month period, 
as required for a higher initial disability rating of 60 
percent under Diagnostic Code 7806.  38 C.F.R. § 4.118.  The 
evidence does not support a finding that these disabilities 
affect more than 40 percent of the entire body.  As these 
areas are not normally exposed, the affected skin does not 
constitute 40 percent of exposed areas either.  The record 
does indicate some corticosteroid treatment, but not 
immunosuppressive drugs.  This topical corticosteroid 
treatment was directed at the area affected during specific 
outbreaks and did not constitute constant or near-constant 
systemic therapy during any 12-month period.  There are only 
a couple of references to systemic therapy, none of which is 
shown to be constant or near-constant.  Thus a higher initial 
evaluation of 60 percent is not warranted for any period of 
initial rating appeal.  38 C.F.R. § 4.118. 

The Board has considered whether the Veteran is entitled to a 
"staged" rating, as the Court indicated can be done in this 
case.  See Fenderson, 12 Vet. App. 119. However, the Board 
finds that, throughout this initial rating appeal the 
Veteran's tinea pedis and tinea cruris has been no more 
disabling than 30 percent to warrant staged ratings for any 
period.

The Board has also considered whether the Veteran is entitled 
to additional benefits under other potentially applicable 
Diagnostic Codes, including 7801, 7802, and 7803 for scars.  
While acknowledging the Veteran's March 2006 statement that 
his skin disorders have led to scarring, the Board finds 
these claims not credible because the Veteran has undergone 
multiple skin examinations, both before and after March 2006, 
which appear objectively to be complete but have not noted 
scarring.  There are no other potentially applicable rating 
criteria that would yield a disability rating in excess of 30 
percent for any time during the initial rating period on 
appeal.  38 C.F.R. § 4. 118.  

Extraschedular Consideration

The Board has considered whether an extraschedular rating is 
warranted, pursuant to 38 C.F.R. § 3.321(b)(1) (2009).  The 
record does not reflect frequent, or indeed any, periods of 
hospitalization.  Likewise, the record does not reflect 
interference with employment to a degree greater than that 
contemplated by the regular schedular standards.  The 
competent evidence consistently shows no functional 
impairment as a result of this disability.  For example, at 
the time of the June 2005 VA examination, the Veteran denied 
any recent time lost from work.  While he indicated some lost 
time from work in his VA form 9, there is no indication that 
this skin disability has markedly interfered with his 
employment beyond the degree contemplated in the assignment 
of the 30 percent rating.  

The 30 percent rating criteria specifically contemplate the 
Veteran's symptoms of skin disability, including the 
recurrent nature of such disease, and provides for schedular 
ratings based on body exposure, limitation of function, 
specific symptoms analogous to scars, and on the type, 
frequency, and length of treatment required to treat such 
disease.  Thus, the evidence of record does not reflect any 
factor which takes the Veteran outside of the norm, or which 
presents an exceptional case where the currently assigned 
schedular 30 percent disability rating is found to be 
inadequate.  See Moyer, 2 Vet. App. 293; see also Van Hoose, 
4 Vet. App. 363.  Accordingly, the Board finds that the 
criteria for referral for consideration of an extraschedular 
rating pursuant to 38 C.F.R. § 3.321(b)(1) are not meet.  See 
Bagwell, 9 Vet. App. 339; Floyd, 9 Vet. App. 94-95; Shipwash, 
8 Vet.App. 227.


ORDER

An initial evaluation of 30 percent for tinea pedis and tinea 
cruris, for the entire initial rating period, is granted.


____________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


